Citation Nr: 1206572	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  05-21 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1944 to January 1946.  He died in February 2004 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the appellant's claim for nonservice-connected burial benefits.  This claim was remanded by the Board in October 2007 and February 2010 for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to nonservice-connected burial benefits.  Regrettably, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide her claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA regulations provide that, where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial, may be payable under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

Specifically, if the cause of a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death and in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval or air service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Alternatively, burial benefits may be paid if a Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).  

A review of the Veteran's claims file, which was recently associated with the appellant's claims file, reveals that the Veteran was not in receipt of pension or compensation at the time of his death.  The Veteran filed a claim of entitlement to service connection for nervousness upon his discharge from active duty, but this was denied by the RO in a February 1946 rating decision.  The record also reflects that the Veteran did not have an original claim pending at the time of his death, nor had he reopened his previously denied claim of entitlement to service connection for nervousness.  Finally, the third avenue of recovery noted above is not applicable, as the Veteran's body was not held by a State.  Therefore, the only avenue upon which burial benefits can be paid in this case is if it is established that the Veteran died while properly hospitalized by VA in a VA or non-VA facility.  

For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).  

When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, the Secretary, as authorized in 38 U.S.C.A. § 1710, may contract with non-Departmental facilities in order to furnish medical services for the treatment of any disability of a Veteran who has been furnished nursing home care.  38 U.S.C.A. § 1703(a)(2)(B)(i).  The term "non-Department facilities" means facilities other than facilities of the Department (VA).  38 U.S.C.A. § 1701(4).  

According to a letter dated April 2004, a social worker at the Tennessee State Veterans' Home informed the RO over the telephone that the Veteran was a patient at her facility.  However, she indicated that she had trouble finding the records pertaining to this Veteran.  She also reported that there was enough information to determine that the Veteran was transferred to the Middle Tennessee Medical Center for needed medical treatment on February 2, 2004, and that he subsequently died on February [redacted], 2004.  

A review of the claims file does not reflect that an attempt has been made to obtain the records referenced by the social worker, or medical records pertaining to the Veteran from either the Tennessee State Veterans' Home or the Middle Tennessee Medical Center.  It is imperative that the record reflect the underlying reason for the Veteran's transfer to a non-VA facility so as to determine whether he passed away as a result of the disorder for which he was originally transferred to the non-VA facility.  As such, records surrounding the Veteran's transfer from the Tennessee State Veterans' Home, as well as treatment received at the Middle Tennessee Medical Center, should be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization forms from the appellant, the agency of original jurisdiction (AOJ) should contact the Tennessee State Veterans' Home and request copies of the Veteran's treatment and other records prepared around the time of his transfer of February 2, 2004.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any necessary authorization forms from the appellant, the AOJ must also contact the Middle Tennessee Medical Center and request copies of medical records and other documents prepared from the Veteran's admission of February 2, 2004 until his death on February [redacted], 2004.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


